IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40706
                         Summary Calendar



UNITES STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS PALOMO,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-99-CR-392-2
                       --------------------
                          March 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Luis Palomo appeals his conviction for carjacking, 18 U.S.C.

§ 2119.   He contends that the evidence was insufficient to

support his conviction because no evidence was introduced which

supports a finding that he had the specific intent or conditional

intent to inflict death or serious bodily harm.    See 18 U.S.C.

§ 2119.

     This court’s review of the sufficiency of the evidence

following a conviction is narrow.   See, e.g., United States v.

Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).    We will affirm

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40706
                                  -2-

if a rational trier of fact could have found that the evidence

established the essential elements of the offense beyond a

reasonable doubt.     Id. (citing Jackson v. Virginia, 443 U.S. 307,

319 (1979)).     We conclude that a rational trier of fact could

have found that the evidence established the essential elements

of the offense of carjacking beyond a reasonable doubt. See

Holloway v. United States, 526 U.S. 1, 11-12 (1999).

     AFFIRMED.